UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4769


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARCIA EVANS, a/k/a Marty,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. David A. Faber, Senior District Judge. (2:18-cr-00050-1)


Submitted: April 25, 2019                                         Decided: April 29, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Andrew J. Katz, THE KATZ WORKING FAMILIES LAW FIRM, LC, Charleston, West
Virginia, for Appellant. Candace Haley Bunn, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcia Evans pled guilty to conspiracy to distribute Suboxone, a Schedule III

controlled substance, in violation of 21 U.S.C. §§ 841(a)(1), 846 (2012), and was

sentenced to 10 months’ imprisonment. On appeal, Evans’ counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal but questioning the reasonableness of Evans’ sentence

and whether the appeal waiver contained in Evans’ plea agreement was made knowingly

and voluntarily. Although notified of her right to do so, Evans has not filed a pro se

supplemental brief. The Government has moved to dismiss the appeal based on the

appeal waiver contained in the plea agreement. For the reasons that follow, we affirm in

part and dismiss in part.

       We first assess the validity of Evans’ appeal waiver. * We review the validity of an

appeal waiver de novo. United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012).

An appeal waiver “preclude[s] a defendant from appealing a specific issue if the record

establishes that the waiver is valid and the issue being appealed is within the scope of the

waiver.” United States v. Archie, 771 F.3d 217, 221 (4th Cir. 2014). A defendant validly

waives her appeal rights if she agreed to the waiver “knowingly and intelligently.”

United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010). “To determine whether a


       *
         Evans’ challenge to the validity of her appeal waiver falls outside the scope of
the waiver, as do other issues that we must review under Anders. See United States v.
Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United States v. Craig, 985 F.2d 175, 178
(4th Cir. 1993). Therefore, we deny the Government’s motion to dismiss in part.


                                             2
waiver is knowing and intelligent, we examine the totality of the circumstances, including

the experience and conduct of the accused, as well as the accused’s educational

background and familiarity with the terms of the plea agreement.” Thornsbury, 670 F.3d

at 537 (internal quotation marks omitted). “Generally, if a district court questions a

defendant regarding the waiver of appellate rights during the [Fed. R. Crim. P.] 11

colloquy and the record indicates that the defendant understood the full significance of

the waiver, the waiver is valid.” Id.

         Our review of the Rule 11 colloquy and the plea agreement confirms that Evans

knowingly and voluntarily waived her right to appeal any sentence below or within the

Sentencing Guidelines range corresponding to offense level 16. We therefore affirm the

judgment as it relates to the appeal waiver. Furthermore, we conclude that the valid

appeal waiver bars any challenge to Evans’ sentence, which is below the agreed-upon

range.     Accordingly, we grant the Government’s motion to dismiss as to Evans’

sentencing claim.

         In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal that fall outside the scope of Evans’ valid

appeal waiver. Accordingly, we affirm in part and dismiss in part. This court requires

that counsel inform Evans, in writing, of the right to petition the Supreme Court of the

United States for further review. If Evans requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Evans.

                                            3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED IN PART,
                                                                DISMISSED IN PART




                                          4